 

TERMINATION AND

RELEASE AGREEMENT

 

This Termination and Release Agreement (the “Agreement”) is made and entered
into as of July 12, 2017, by and among ICTV Brands Inc., a Nevada corporation
(“Parent”), ICTV Holdings, Inc., a Nevada corporation (“Purchaser”), PhotoMedex,
Inc., a Nevada corporation (“PHMD”), Radiancy, Inc., a Delaware corporation
(“Radiancy”), PhotoTherapeutics Ltd., a private limited company limited by
shares, incorporated under the laws of England and Wales (“PHMD UK”), and
Radiancy (Israel) Limited, a private corporation incorporated under the laws of
the State of Israel (“Radiancy Israel” and, together with PHMD, Radiancy, and
PHMD UK, the “Sellers” and each, a “Seller”). Parent, Purchaser and the Sellers
are each sometimes referred to herein as a “Party” and, collectively, as the
“Parties.”

 

Recitals

 

A. The Parties have entered into that certain Asset Purchase Agreement, dated
October 4, 2016, which was then amended on January 23, 2017 (as so amended, the
“Purchase Agreement”). Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement.

 

B. On January 23, 2017, the parties consummated the transactions contemplated by
the Purchase Agreement at the Closing, including the transfer of the Transferred
Assets to the Purchaser.

 

C. Certain disputes have arisen between the Parties since the Closing regarding
the treatment of various matters under the Purchase Agreements. The Parties
desire to finally resolve all disputes among them in the manner set forth in
this Agreement, terminate the Purchase Agreement, and release each other from
all obligations under the Purchase Agreement other than those obligations
described below as specifically surviving the termination of the Purchase
Agreement.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

 

1. Parent Payment. Within three (3) Business Days from the date hereof, Parent
shall pay to PHMD Two Million Dollars ($2,000,000) in cash and in immediately
available funds.

 

2. Sigmatron Assignment. Pursuant to PHMD’s existing arrangement with Sigmatron
International, Inc. (“Sigmatron”), PHMD deposited a total of Two Hundred Ten
Thousand Dollars ($210,000) (the “Deposit”) with Sigmatron. PHMD has demanded
that Sigmatron return the Deposit, but Sigmatron has failed to do so. PHMD
hereby assigns to Parent all of PHMD’s right, title and interests in and to the
Deposit. To further assign the Deposit to Parent, PHMD shall, on the date
hereof, execute and deliver to Parent a bill of sale and assignment in the form
of Exhibit A to this Agreement. The Sellers jointly and severally represent and
warrant to Parent and Purchaser that PHMD has good and marketable title to the
Deposit free and clear of all Liens, except for Permitted Liens.

 

 

  

 



3. Termination of Agreement. Effective as of the date hereof, except for the
Surviving Covenants described in Section 4 of this Agreement, the Purchase
Agreement is terminated and of no further force and effect and none of the
Parties will have any further rights or obligations under or pursuant to the
Agreement; provided, however, that rights and obligations of the parties under
the Purchase Agreement incurred at the Closing shall survive the termination of
the Purchase Agreement, including, but in no way limited to, the transfer of the
Transferred Assets to the Purchaser that occurred at the Closing and the entry
into the Transaction Documents, including specifically and without limitation,
the Transfer Documents, which remain in full force and effect. For the avoidance
of doubt, subject to Parent making the payment described in Section 1 of this
Agreement, neither Parent nor Purchaser shall have any further royalty or other
payment obligations (or obligations to deliver any other consideration for the
Transferred Assets) under the Purchase Agreement.

 

4. Covenants of the Parties. The following covenants contained in the Purchase
Agreement (the “Surviving Covenants”) shall survive the termination of the
Purchase Agreement and remain in full force and effect in accordance with their
terms: Section 5.2 (Transaction Expenses; Transfer Taxes); Section 5.3 (Further
Assurances); Section 5.6 (Non-Compete and Non-Solicitation); Section 5.7
(PhotoMedex and Radiancy Names); Section 5.8 (Notices and Consents); Section
5.14 (Payment of Excluded Liabilities) (provided that Parent specifically waives
and releases its right to make any claim against the Sellers for products that
were returned after the Closing relating to sales occurring prior to the Closing
and such claim is released under Section 5 hereof); Article VIII (Tax Matters);
Section 10.1 (Confidentiality); Section 10.5 (Mediation; Arbitration and
Governing Law); and Section 10.7 (Notices).

 

5. Mutual Release; Disclaimer of Liability. Each of the Parent and the Purchaser
on the one hand and each of the Sellers on the other hand, each on behalf of
itself and each of its respective successors and past and present subsidiaries,
Affiliates, assignees, officers, directors, employees, controlling persons,
Representatives, agents, attorneys, auditors, stockholders, equity holders and
advisors, and any family member, spouse, heir, trust, trustee, executor, estate,
administrator, beneficiary, foundation, fiduciary, predecessors, successors and
assigns of each of them (the “Releasors”), does, to the fullest extent permitted
by law, hereby fully release, forever discharge and covenant not to sue any
other Party, any of their respective successors and past and present
subsidiaries, Affiliates, assignees, officers, directors, employees, controlling
persons, Representatives, agents, attorneys, auditors, stockholders, equity
holders and advisors, and any family member, spouse, heir, trust, trustee,
executor, estate, administrator, beneficiary, foundation, fiduciary,
predecessors, successors and assigns of each of them (collectively the
“Releasees”), from and with respect to any and all past, present, direct,
indirect, individual, class, representative and derivative liability, claims,
rights, actions, causes of action, suits, liens, obligations, accounts, debts,
losses, demands, judgments, remedies, agreements, promises, liabilities,
covenants, controversies, costs, charges, damages, expenses and fees (including
attorney’s, financial advisor’s or other fees) (“Claims”), howsoever arising, of
every kind and nature, whether based on any law or right of action (including
any claims under federal securities laws or state disclosure law or any claims
that could be asserted derivatively on behalf of the Parties), known or unknown,
asserted or that could have been asserted, matured or unmatured, contingent or
fixed, liquidated or unliquidated, accrued or unaccrued, foreseen or unforeseen,
apparent or not apparent, which Releasors, or any of them, ever had or now have
or can have or shall or may hereafter have against the Releasees, or any of
them, in connection with, arising out of, based upon or related to, directly or
indirectly, the Purchase Agreement (other than the Surviving Covenants) or the
transactions contemplated therein or thereby, including any breach,
non-performance, action or failure to act under the Purchase Agreement, the
events leading to the termination of the Purchase Agreement, any deliberations
or negotiations in connection with the Purchase Agreement, the consideration to
be received under the Purchase Agreement, including any royalties thereunder,
and any SEC filings, public filings, periodic reports, press releases, proxy
statements or other statements issued, made available or filed relating,
directly or indirectly, to the Purchase Agreement or the transactions
consummated at the Closing. The release contemplated by this Section 5 is
intended to be as broad as permitted by law and is intended to, and does,
extinguish all Claims of any kind whatsoever, whether in law or equity or
otherwise, that are based on or relate to facts, conditions, actions or
omissions (known or unknown) that have existed or occurred at any time to and
including as of the date hereof. Each of the Releasors hereby expressly waives
to the fullest extent permitted by law any rights it may have under any statute
or common law principle under which a general release does not extend to claims
which such Party does not know or suspect to exist in its favor at the time of
executing the release. Nothing in this Section 5 shall (i) apply to any action
by any Party to enforce the rights and obligations imposed pursuant to this
Agreement, including under the Surviving Covenants, the Transaction Documents,
including the Transfer Documents, or the Parent and/or the Purchaser’s rights in
and to the Transferred Assets as conveyed to the Parent and/or the Purchaser at
the Closing pursuant to the Purchase Agreement, or (ii) constitute a release by
any Party for any Claim arising under this Agreement, the Transaction Documents,
including the Transfer Documents, or the Parent and/or the Purchaser’s rights in
and to the Transferred Assets as conveyed to the Parent and/or the Purchaser at
the Closing pursuant to the Purchase Agreement.

 

 

  

 



6. Representations and Warranties. Each of the Parties represents and warrants
that it has the requisite power to enter into this Agreement and to carry out
its obligations hereunder and that the terms of this Agreement have been fully
disclosed to its board of directors and that the requisite approvals have been
obtained, prior to its execution. Each of the Parties represents and warrants to
the other Parties that this Agreement has been duly executed and delivered and
constitutes a valid and binding obligation enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

7. Integration Clause. This Agreement contains the entire agreement of the
Parties and supersedes any and all prior, written or oral, agreements among them
concerning the subject matter of this Agreement. There are no representations,
agreements, arrangements or understandings, oral or written, among the Parties,
relating to the subject matter of this Agreement that is not fully expressed
herein.

 

8. Severability. If any one or more of the provisions of this Agreement should
be ruled wholly or partly invalid or unenforceable by a court or other
government body of competent jurisdiction, then; (i) the validity and
enforceability of all provisions of this Agreement not ruled to be invalid or
unenforceable shall be unaffected if the Parties mutually elect in writing to
proceed as if such invalid or unenforceable term(s) had never been included in
the Agreement; (ii) the effect of the ruling shall be limited to the
jurisdiction of the court or other government body making the ruling; (iii) the
provision(s) held wholly or partly invalid or unenforceable shall be deemed
amended, and the court or other government body is authorized to reform the
provision(s), to the minimum extent necessary to render them valid and
enforceable in conformity with the Parties’ intent as manifested herein; and
(iv) if the ruling and/or the controlling principle of law or equity leading to
the ruling is subsequently overruled, modified, or amended by legislature,
judicial, or administrative action, then the provision(s) in question as
originally set forth in this Agreement shall be deemed valid and enforceable to
the maximum extent permitted by the new controlling principle of law or equity.

 

9. No Waiver. The failure of any party to insist upon compliance with any of the
provisions of this Agreement or the waiver thereof, in any instance, shall not
be construed as a general waiver or relinquishment by such party of any other
provision of this Agreement.

 

 

  

 



10. Mediation; Arbitration and Governing Law. In the event of a dispute between
any of the Parties arising under or relating in any way whatsoever to this
Agreement, the disputing Parties shall attempt to resolve it through good faith
negotiation. If the dispute is not resolved through such negotiation, then the
disputing Parties shall attempt to resolve it through mediation in the State of
Pennsylvania, USA, with a neutral, third-party mediator mutually agreed upon by
the disputing Parties. Unless otherwise agreed by the disputing Parties, the
costs of mediation shall be shared equally. If the dispute is not resolved
through mediation, then upon written demand by one of the disputing Parties it
shall be referred to a mutually agreeable arbitrator. The arbitration process
shall be conducted in accordance with the laws of the Commonwealth of
Pennsylvania, except as modified herein. Venue for the arbitration hearing shall
be the State of Pennsylvania, USA. All remedies, legal and equitable, available
in court shall also be available in arbitration. The arbitrator’s decision shall
be final and binding, and judgment may be entered thereon in a court of
competent jurisdiction. This Agreement shall be interpreted and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflict of law principles thereof. In any dispute arising out of or relating in
way whatsoever to this Agreement, including arbitration, the substantially
prevailing Party shall be entitled to recover its costs and attorney fees from
the other disputing Parties.

 

11. Amendment. This Agreement may not be amended except by an instrument in
writing, executed by the Parties, and each of them.

 

12. No Reliance. Each of the Parties represents and warrants that, except for
the representations and warranties specifically set forth in this Agreement, in
executing this Agreement, it does not rely, and has not relied, on any
representation or statement made by any other party to this Agreement, on any
representation or statement made anyone acting on behalf of any party to this
Agreement, or any representation or statement made by any other person.

 

13. Counterparts. This Agreement may be executed in multiple counterpart copies,
each of which shall be considered an original and all of which constitute one
and the same instrument binding on all the parties, notwithstanding that all
parties are not signatories to the same counterpart.

 

14. Successors. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns.

 

[Signature page follows]

 

 

  

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first written above.

 

  PARENT:       ICTV BRANDS INC.         By: /s/ Richard Ransom   Name:  Richard
Ransom                             Title: President         PURCHASER:      
ICTV Holdings, INC.         By: /s/ Richard Ransom   Name: Richard Ransom  
Title: President         SELLERS:         PhotoMedex, Inc.         By: /s/
Suneet Singal   Name: Suneet Singal   Title: Chief Executive Officer        
RADIANCY, Inc.         By: /s/ Suneet Singal   Name: Suneet Singal   Title:
President         PHOTOTHERAPEUTICS LTD.         By: /s/ Suneet Singal   Name:
Suneet Singal   Title: Director         RADIANCY (ISRAEL) LIMITED         By:
/s/ Suneet Singal   Name: Suneet Singal   Title: Director

 

 

  

 

 

